Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are pending.
3.	Claims 1-5, 7-10, 14-17 and 19 are amended.
4.	This office action is in response to the Applicant’s communication filed 02/01/2021 in response to PTO Office Action mailed 12/15/2020. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Response to Arguments
5.	Applicant’s arguments with respect to the amended independent claims have been considered but are moot in view of the new ground(s) of rejection in which the Examiner has cited newly presented prior art, Sugihara, as necessitated by the amendment independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. (US Pub. No. 2017/0046086 hereinafter “Lam”) in view of Kotha et al. (US Pub. No. 2012/0303810 hereinafter “Kotha”).

Referring to claim 1, Lam discloses an asymmetrical Logical Unit Access (ALUA)/aggregated switch latency reduction system, comprising: 
a server system including a plurality of initiator devices (Lam – Figs. 2, 3, 21C & par. [123, 126-127] disclose servers 135A-B with initiator ports I-1, I-2, I-3 and I-4. Servers 135 can have multiple Host Bus Adapters 362 (viewed as the initiator device) with initiator ports.); 
a storage system including a storage subsystem coupled to a plurality of target devices (Lam – Figs. 4, 21C & par. [128] disclose a storage system 180 also comprises target ports T-1 and T-2. In one embodiment, target ports T-1 and T-2 may be implemented in one or more host bus adapters. In one embodiment, storage manager 410 and one or more target ports may be implemented as a subsystem referred to as a storage controller.); and 
a switch aggregation system that couples the server system to the storage system, wherein the switch aggregation system includes (Lam – Fig. 21C shows a Fibre Channel Switch 2126 that couples the servers 135A-B to the storage system 2180.): 
a respective first switch device that is directly coupled to a respective target device included in the plurality of target devices (Lam – Figs. 4, 21C & par. [128] disclose virtual switch 2 directly coupled to target ports T-1 and T-2 that could be implemented in one or more host bus adapters.); and 
a respective second switch device that is directly coupled to a respective initiator device included in the plurality of initiator devices, wherein each second switch device is configured to (Lam – Figs. 4, 21C & par. [128] disclose virtual switch 1 directly coupled to servers 135A-B with initiator ports I-1, I-2, I-3 and I-4. Servers 135 can have multiple Host Bus Adapters 362 (viewed as the initiator device) with initiator ports.): 
identify the respective initiator device that is directly connected to that second switch device; transmit, to each of the plurality of first switch devices, a 
receive, from each of the plurality of first switch devices, a respective second communication that identifies the respective target device that is directly connected to that first switch device; and identify, from the respective second communications, one of the plurality of first switch devices that is directly connected to one of the plurality of target devices that is in a session with the one of the plurality of initiator devices that is directly connected to that second switch device and, in response, cause packets to be forwarded to that one of the plurality of first switch devices (Lam – see Figs. 21C, 22 & par. [0252-0253).
Lam fails to explicitly disclose a plurality of first switch devices that are each directly coupled to a respective target device included in the plurality of target devices; and a plurality of second switch devices that are each directly coupled to a respective initiator device included in the plurality of initiator devices; and prevent the packets from being forwarded to another first switch device that is included in the plurality of first switch devices and that is directly connected to another target device that is included in the plurality of target devices and that is not in the session with the one of the plurality of initiator devices. 
	Sugihara discloses a plurality of first switch devices that are each directly coupled to a respective target device included in the plurality of target devices (Sugihara – Fig. 1 shows Switches 40-3, 40-4 each directly coupled to targets 201-1, 201-2.);  
a plurality of second switch devices that are each directly coupled to a respective initiator device included in the plurality of initiator devices (Sugihara – Fig. 1 shows Switches 40-1, 40-2 each directly coupled to initiators 101-1, 101-2.); and 
(Sugihara – see Par. [0066-74]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Sugihara’s teachings with Lam’s teachings for the benefit of providing a computer system which is able to carry out flow control based on a protocol above the TCP layer3 (Sugihara – par. [0015]).

Referring to claim 2, Lam and Sugihara disclose the system of claim 1, wherein each first switch device included in the plurality of first switch devices (Sugihara – Fig. 1 shows Switches 40-3, 40-4) is configured to: identify the respective target device that is included in the plurality of target devices (Sugihara – Fig. 1 shows targets 201-1, 201-2.) and that is directly connected to that first switch device; transmit, to each of the plurality of second switch devices, the respective second communication that identifies the respective target device that is directly connected to that first switch device; receive, from each of the plurality of second switch devices, the respective first communication that identifies the respective initiator device that is directly connected to that second switch device; and identify, from the respective first communications, one of the plurality of second switch devices that is directly connected to one of the plurality of initiator devices that is in a session with the one of the plurality of target devices that is directly connected to that first switch device and, in response, cause packets to be forwarded to that one of the plurality of second switch devices (Sugihara – see Par. [0066-74]).

Referring to claim 7 and 14, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

8.	Claims 3-5, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Sugihara, and further in view of Kotha et al. (US Pub. No. 2012/0303810 hereinafter “Kotha”).
Referring to claim 3, Lam and Sugihara disclose the system of claim 1, wherein each second switch device included in the plurality of second switch devices (Sugihara – Fig. 1 shows Switches 40-1, 40-2); and determine the one of the plurality of target devices supports Asymmetrical Logical Unit Access (ALUA) operations (Lam – see par. [0043] disclosing for each of the plurality of first paths, the respective first state is an Asymmetric Logical Unit Access state or a SCSI reservation state. The Asymmetric Logical Unit Access state may be determined using a "REPORT TARGET PORT GROUPS" command.); however, fails to explicitly disclose each second switch device is configured to: snoop communications transmitted by the one of the plurality of target devices that is in the session with the one of the plurality of initiator devices that is directly connected to that second switch device.
Kotha discloses each second switch device is configured to: snoop communications transmitted by the one of the plurality of target devices that is in the session with the one of the plurality of initiator devices that is directly connected to that second switch device (Kotha – see Figs. 2-3 & par. [0030-0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 4, Lam and Sugihara disclose the system of claim 1, wherein each second switch device included in the plurality of second switch devices (Sugihara – Fig. 1 shows Switches 40-1, 40-2), however, fails to explicitly disclose wherein each second switch device is configured to: snoop session communications transmitted by the one of the plurality of initiator devices that is directly connected to that second switch device; identify, in the snooped session communications, a first Media Access Control (MAC) address for the one of the plurality of initiator devices that is directly connected to that second switch device; and use the first MAC address to identify that the one of the plurality of initiator devices is directly connected to that second switch device.
	Kotha discloses each second switch device is configured to (Kotha – Fig. 1 discloses switches 112, 113): 
snoop session communications transmitted by the one of the plurality of initiator devices that is directly connected to that second switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switches 112, 113 that operates to snoop the data frames transmitted by servers 132, 134 that is connected to switches 112, 113.); 
identify, in the snooped session communications, a first Media Access Control (MAC) address for the one of the plurality of initiator devices that is directly connected to that second switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.); and 
use the first MAC address to identify that the one of the plurality of initiator devices is directly connected to that second switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 5, Lam, Sugihara and Kotha disclose the system of claim 4, wherein each second switch device included in the plurality of second switch devices (Sugihara – Fig. 1 shows Switches 40-1, 40-2) is configured to: 
identify, in the snooped session communications, a second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the one of the plurality of initiator devices that is directly connected to that second switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.); 
identify, in one of the second communications, the second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the one of the plurality of initiator devices that is directly connected to that second switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.) and, in response, cause the packets to be forwarded to the one of the plurality of first switch devices that is directed connected to that one of the plurality of target devices (Kotha – see par. [0030-0034]).

Referring to claim 8, Lam and Sugihara disclose the IHS of claim 7, wherein determine that one of the plurality of target devices supports Asymmetrical Logical Unit Access (ALUA) operations (Lam – see par. [0043] disclosing for each of the plurality of first paths, the respective first state is an Asymmetric Logical Unit Access state or a SCSI reservation state. The Asymmetric Logical Unit Access state may be determined using a "REPORT TARGET PORT GROUPS" command.); however, fails to explicitly disclose the switch engine is configured to: snoop communications transmitted by the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the HIS. 
Kotha discloses the switch engine is configured to: snoop communications transmitted by the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS (Kotha – see Figs. 2-3 & par. [0030-0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 9, Lam and Sugihara disclose the IHS of claim 7, however, fails to explicitly disclose wherein the switch engine is configured to: snoop session communications transmitted by the initiator device that is directly connected to the IHS; identify, in the snooped session communications, a first Media Access Control (MAC) address for the initiator device that is directly connected to the IHS; and use the first MAC address to identify that the initiator device is directly connected to the IHS.
(Kotha – Fig. 1 discloses switches 112, 113): 
snoop session communications transmitted by the initiator device that is directly connected to the IHS (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switches 112, 113 that operates to snoop the data frames transmitted by servers 132, 134 that is connected to switches 112, 113.); 
identify, in the snooped session communications, a first Media Access Control (MAC) address for the initiator device that is directly connected to the IHS (Kotha – Fig. 1 & par. [0025-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.); and 
use the first MAC addresses to identify that the initiator device is directly connected to the IHS (Kotha – Fig. 1 & par. [0025-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 10, Lam, Sugihara and Kotha disclose the IHS of claim 9, wherein the switch engine is configured to:  
identify, in the snooped session communications, a second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS (Kotha – Fig. 1 & par. [0026-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.); 
identify, in one of the respective second communications, the second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.) and, in response, cause the first packets to be forwarded to the one of the plurality of switch devices that is directed connected to that one of the plurality of target devices (Kotha – see par. [0030-0034]).

Referring to claim 11, Lam and Sugihara disclose the IHS of claim 7, however, fails to explicitly disclose wherein the switch engine is configured to: receive, from the server system, the first packets; determine that the one of the plurality of switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS, is available; and cause, in response to that one of the plurality of switch devices being available, the first packets to be forwarded to that one of the plurality of switch devices.
	Kotha discloses the switch engine is configured to: receive, from the server system, the first packets; determine that the one of the plurality of switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS, is available; and cause, in response to that one of (Kotha – see Figs. 2-3 & par. [0030-0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 12, Lam and Sugihara disclose the IHS of claim 7, however, fails to explicitly disclose wherein the switch engine is configured to: receive, from the server system, second packets; determine that the one of the plurality of switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS, is not available; and cause, in response to that one of the plurality of switch devices not being available, a warning to be logged about the forwarding of the second packets using one of the plurality of switch devices that is directly connected to one of the plurality of target devices that is not in the session with the initiator device that is directly connected to the IHS.
	Kotha discloses the switch engine is configured to: receive, from the server system, second packets; determine that the one of the plurality of switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS, is not available; and cause, in response to that one of the plurality of switch devices not being available, a warning to be logged about the forwarding of the second packets using one of the plurality of switch devices that is directly connected to one of the plurality of target devices that is not in the session with the initiator device that is directly connected to the IHS (Kotha – see Fig. 4 & par. [0035].


Referring to claim 15, Lam and Sugihara disclose the method of claim 14, further comprising: determining, by the first switch device, that one of the plurality of target devices supports Asymmetrical Logical Unit Access (ALUA) operations (Lam – see par. [0043] disclosing for each of the plurality of first paths, the respective first state is an Asymmetric Logical Unit Access state or a SCSI reservation state. The Asymmetric Logical Unit Access state may be determined using a "REPORT TARGET PORT GROUPS" command.); however, fails to explicitly disclose snooping, by the first switch device, communications transmitted by the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the first switch device.
	Kotha discloses snooping, by the first switch device, communications transmitted by the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the first switch device (Kotha – see Figs. 2-3 & par. [0030-0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 16, Lam and Sugihara disclose the method of claim 14, however, fails to explicitly disclose further comprising: snooping, by the first switch device, session 
	Kotha discloses snooping, by the first switch device (Kotha – Fig. 1 discloses switches 112, 113), session communications transmitted by the initiator device that is directly connected to the first switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switches 112, 113 that operates to snoop the data frames transmitted by servers 132, 134 that is connected to switches 112, 113.); 
identifying, by the first switch device in the snooped session communications, a first Media Access Control (MAC) address for the initiator device that is directly connected to the first switch device (Kotha – Fig. 1 & par. [0025-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.); and 
using, by the first switch device, the first MAC address to identify that the initiator device is directly connected to the first switch (Kotha – Fig. 1 & par. [0025-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the source address, which can be a MAC address, of server 132 that is connected to switch 112.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 17, Lam and Kotha disclose the method of claim 16, further comprising: identifying, by the first switch device in the snooped session communications, a second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the first switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0035] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.); 
identifying, by the first switch device in one of the respective second communications, the second Media Access Control (MAC) address for the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the first switch device (Kotha – Fig. 1 & par. [0026-0027, 0030-0034] disclose switch 112 snoops the received frame to determine the destination address, which can be a MAC address, of storage device 126 that in a log-in session with the server 132 that is connected to switch 112.) and, in response, cause the first packets to be forwarded to the one of the plurality of second switch devices that is directed connected to that one of the plurality of target devices (Kotha – see par. [0030-0034]).

Referring to claim 18, Lam and Sugihara disclose the method of claim 14, however, fails to explicitly disclose further comprising: receiving, by the first switch device from the server system, the first packets; determining, by the first switch device, that the one of the plurality of second switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the first switch device, is available; and causing, by the first switch device in response to that one of the plurality of second switch devices being available, the first packets to be forwarded to that one of the plurality of second switch devices.
 (Kotha – see Figs. 2-3 & par. [0030-0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

Referring to claim 19, Lam and Sugihara disclose the method of claim 14, however, fails to explicitly disclose further comprising: receiving, by the first switch device from the server system, second packets; determining, by the first switch device, that the one of the plurality of second switch devices, which is directed connected to the one of the plurality of target devices that is in the session with the initiator device that is directly connected to the IHS, is not available; and causing, in response to that one of the plurality of second switch devices not being available, a warning to be logged about the forwarding of the second packets using one of the plurality of second switch devices that is directly connected to one of the plurality of target devices that is not in the session with the initiator device that is directly connected to the first switch device.
Kotha discloses receiving, by the first switch device from the server system, second packets; determining, by the first switch device, that the one of the plurality of second switch  (Kotha – see Fig. 4 & par. [0035].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kotha’s teachings with Lam and Sugihara’s teachings for the benefit of optimizing Internet Small Computer System Interface storage area networks in an information handling system (Kotha – par. [0001]).

9.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Sugihara, and further in view of Vaswani et al. (US Pub. No. 2009/0310511 hereinafter “Vaswani”).
Referring to claim 6, Lam and Sugihara disclose the system of claim 1, however, fails to explicitly disclose wherein the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications.
	Vaswani discloses the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications (Vaswani – see par. [0004, 0018] disclosing encoded TLV packets used in a MAC sublayer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Vaswani’s teachings with Lam and Sugihara’s teachings for the benefit of variable-length TLV packets allowing flexibility for dynamically and selectively 

Referring to claim 13, Lam and Sugihara disclose the IHS of claim 7, however, fails to explicitly disclose wherein the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications.
Vaswani discloses the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications (Vaswani – see par. [0004, 0018] disclosing encoded TLV packets used in a MAC sublayer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Vaswani’s teachings with Lam and Sugihara’s teachings for the benefit of variable-length TLV packets allowing flexibility for dynamically and selectively adding new features to the protocol to implement new or modified network functionalities (e.g., protocol extensibility (Vaswani – par. [0018]).

Referring to claim 20, Lam and Sugihara disclose the method of claim 14, however, fails to explicitly disclose wherein the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications.
Vaswani discloses the first communications are first Type-Length-Value (TLV) communications, and the second communications are second TLV communications (Vaswani – see par. [0004, 0018] disclosing encoded TLV packets used in a MAC sublayer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Vaswani’s teachings with Lam and Sugihara’s teachings for the benefit of variable-length TLV packets allowing flexibility for dynamically and selectively .

Conclusion
10.	Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181 

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181